MEMORANDUM**
Ervin Dean Lucky appeals his conviction following a stipulated-facts bench trial and 36-month sentence for destruction of an aircraft, in violation of 18 U.S.C. § 32, and witness tampering, in violation of 18 U.S.C. § 1512(b)(1). Defendant’s attorney has moved to withdraw pursuant to An-ders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), and Lucky has not filed a supplemental pro se brief.
The Anders brief does not identify any potential issues for appeal. Our independent review of the record pursuant to Pen-*279son v. Ohio, 488 U.S. 75, 83, 109 S.Ct. 346, 102 L.Ed.2d 300 (1988)-discloses no issues for review. Counsel’s motion to withdraw is GRANTED, and the district court’s judgment is
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.